Citation Nr: 1029690	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1969 to July 1971.  Service in Vietnam and receipt of the 
Combat Infantryman Badge is indicated by the record. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In this decision, the RO denied the Veteran's service-
connection claims for bilateral hearing loss disability and 
tinnitus, and awarded the Veteran service-connection for PTSD, 
rated 30 percent disabling.  The Veteran disagreed with these 
denials and with the initially assigned 30 percent rating for 
PTSD.  He timely perfected appeals as to all three issues.

The Veteran's PTSD claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed tinnitus is 
etiologically related to his military service.

2.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss disability and his 
military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, 
tinnitus was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.303 
(2009).
2.  Bilateral sensorineural hearing loss disability was not 
incurred in, or aggravated by active military service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in October 2005, December 2005, and March 
2006.  To the extent that the Veteran may not have been provided 
with complete notice until after the initial adjudication, the 
Board finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  Following the provision of the 
required notice and the completion of all indicated development 
of the record, RO readjudicated the Veteran's claims in April 
2007.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

The Board also notes that the Veteran's service treatment records 
and post-service VA outpatient records have been associated with 
the Veteran's claims file.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include any other medical records, that could be obtained to 
substantiate the Veteran's service-connection claims.  The Board 
is also unaware of any such outstanding evidence. 

With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
hearing loss disability and tinnitus claims.  The Veteran was 
provided with a VA audiological examination in March 2006.  The 
examination report reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted an appropriate audiological examination, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The report included audiological 
testing of the Veteran, to include puretone threshold readings as 
well as speech recognition scores.  

The Board notes that although the March 2006 VA examiner 
incorrectly noted that the Veteran's hearing thresholds at 4000 
Hz were not recorded upon his separation from service at one 
point in his examination report, such does not impact the 
adequacy of the examiner's overall findings and opinions.  See 
the March 2006 VA examiner's report, page 3.  It is clear that 
the VA examiner was well aware of the Veteran's audiometric 
threshold scores at the 4000 Hz level upon separation [5 decibels 
in the right ear and 0 decibels in the left], as he specifically 
cited to these scores, and drew medical conclusions from these 
scores elsewhere in the March 2006 report.  Id.  As such, the 
examiner's initial misstatement as to as to the absence of these 
threshold findings upon separation amounts to no more than 
harmless error.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining  VA examinations or opinions with respect to 
the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative 
and he declined the option to testify at a personal hearing 
before a Veterans Law Judge.

Accordingly, the Board will address the merits of the claims.

Service connection for bilateral hearing loss disability and 
tinnitus

The Veteran seeks service connection for tinnitus and bilateral 
hearing loss disability. Because these issues involve precisely 
the same procedural history, the application of the same law and 
regulations, and allegedly result from the same injury, for the 
sake of economy the Board will address them together.


Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing evidence to 
the contrary.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Contrary to the assertions of the Veteran's representative [see 
the May 25, 2007 Statement of Accredited Representative, page 6], 
the provisions of 38 U.S.C.A.       § 1154(b) do not establish a 
presumption of service connection, but ease the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual 
basis upon which a determination can be made that a particular    
. . . injury was incurred . . . in service but not a basis to 
link etiologically the [injury] in service to the current 
condition." Cohen v. Brown, 10 Vet. App. 128, 138 (1997) [citing 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996)].  

Thus, the provisions of section 1154(b) apply only to the second 
material issue involved in establishing direct service 
connection, i.e., evidence of the incurrence of a disease or 
injury in service.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current hearing loss 
disability and tinnitus resulted from in-service noise exposure 
during combat operations in Vietnam.  See the Veteran's November 
2006 Notice of Disagreement.  

As noted above, in order to establish service connection for the 
claimed disorders, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.            
See Hickson, 12 Vet. App. at 253. 

There is medical evidence that the Veteran currently has 
bilateral hearing loss disability as defined by VA, which was 
diagnosed during the March 2006 VA audiometric evaluation.  See 
the March 2006 VA examiner's report, page 4.  Additionally, the 
March 2006 VA examiner indicated that the Veteran currently 
experiences intermittent tinnitus.  Hickson element (1) has 
therefore been satisfied as to both issues.

With respect to Hickson element (2), the Board will separately 
address in-service disease and injury.

Concerning in-service disease, the Veteran's service records do 
not include any complaints of, treatment for, or diagnoses of 
hearing loss disability or tinnitus.  Indeed, the Veteran's April 
1971 separation examination report indicates that the Veteran had 
a "normal" clinical evaluation of the ears upon separation, and 
audiometric testing yielded the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
0

As will be discussed in greater detail below, the March 2006 VA 
examiner reviewed the Veteran's service treatment records, which 
included these audiometric scores, and came to the conclusion 
that the Veteran had normal hearing in service.  Thus, in-service 
disease is not demonstrated.  The Board adds that the Veteran's 
post-service treatment reports also do not include a diagnosis of  
sensorineural hearing loss disability within the one year 
presumptive period outlined in 38 C.F.R. § 3.309(a).  

With respect to in-service injury, the Veteran asserts that he 
experienced acoustic trauma from daily exposure to weapons fire 
during his service as a light weapons infantryman during the 
Vietnam War.  See the May 2007 Statement of Accredited 
Representative, page 6.  The Board finds no reason to doubt the 
Veteran's statements, as the evidence of record indicates that 
the Veteran is a combat veteran, in receipt of the Combat 
Infantryman Badge.  See the Veteran's DD-214.  His service as an 
infantryman would likely have exposed him to acoustic trauma.  
Accordingly, the combat presumptions outlined above are 
applicable in this case, and in-service injury to the ears from 
combat related acoustic trauma is clearly demonstrated.  See 38 
U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Accordingly, Hickson element (2), in service-injury is satisfied 
as to both issues on appeal.  

The Veteran's representative has asserted that the Veteran is 
entitled to service connection for hearing loss disability and 
tinnitus under the provisions of 38 U.S.C.A. § 1154(b) simply as 
a result of his being a combat veteran.  See the May 2007 
Statement of Accredited Representative, page 6.  Crucially 
however, as discussed above, the analysis required by 38 U.S.C.A. 
§ 1154(b) applies only as to whether an injury or disease was 
incurred or aggravated at that time, i.e., in service.  It does 
not apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Contrary to the 
Veteran's representative's assertions, section 1154(b) does not 
establish service connection for a combat veteran; it merely aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

Moving finally to crucial Hickson element (3), nexus or 
relationship, the Board will separately address the Veteran's 
tinnitus and his bilateral hearing loss disability. 

Concerning the Veteran's tinnitus, the Veteran has specifically 
asserted that he had a "steady wavering ringing" in his ears 
continuously since he was in the Army, and that it became worse 
about 10 to 15 years ago.  See the Veteran's November 2006 
substantive appeal [VA Form 9].  Indeed, he specifically reported 
to the March 2006 VA examiner that he first noticed the ringing 
in his ears upon his return from Vietnam.  See the March 2006 VA 
examiner's report, page 2.  Despite this assertion, the VA 
examiner opined that it was "not at least as likely as not" 
that the Veteran's tinnitus was related to his military service.  
Id., at page 3.  

Crucially, the March 2006 VA examiner did not provide any 
clinical rationale in support of this negative nexus opinion.  
Medical opinions supplied without supporting rationale are 
afforded little probative value.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].

Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  See Dorland's Illustrated Medical Dictionary, 1914 
(30th ed. 2003).  Because tinnitus is "subjective," its 
existence is generally determined by whether or not the veteran 
claims to experience it.   For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

Although the March 2006 VA examiner did not relate the Veteran's 
tinnitus to his in-service acoustic trauma, based on the 
Veteran's competent assertions as well as the inherently 
subjective nature of tinnitus symptomatology, the Board finds 
that at the very least, there exists an approximate balance of 
evidence for and against the Veteran's tinnitus claim.  When the 
evidence for and against the claim is in relative equipoise, by 
law, the Board must resolve all reasonable doubt in favor of the 
appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  Accordingly, with resolution of doubt in the Veteran's 
favor, the Board concludes that a grant of service connection for 
tinnitus is warranted.  

Concerning the Veteran's sensorineural hearing loss disability 
[which, unlike tinnitus, can be measured through objective 
audiometric test results], the only medical nexus opinion of 
record is that of the March 2006 VA examiner, who after reviewing 
the Veteran's claims folder and testing the Veteran's hearing, 
pertinently concluded that it was "not at least as likely as 
not" that the Veteran's hearing loss disability was related to 
his military service.  See March 2006 VA examiner's report, page 
3.  Unlike as with tinnitus, the March 2006 examiner crucially 
supported this negative nexus opinion with clinical rationale.  
Indeed, the examiner specifically noted that "noise induced 
hearing loss is generally in the high frequencies with the most 
effect observed at 4000 Hz at least in the initial stages."  The 
examiner then pointed out that the Veteran had normal hearing at 
4000 Hz in both ears at the time of his discharge, and that his 
current audiogram shows "high frequency sensorineural hearing 
loss at frequencies at which [the] veteran had well within normal 
limits at the time of his discharge from the armed forces."  Id.  

The Board notes that in disagreeing with the RO's original denial 
of his hearing loss disability claim, the Veteran's 
representative cited to the decision in Hensley v. Brown, 5 Vet. 
App. 155 (1993) to support the contention that the Veteran's 
current hearing loss disability was due to in-service noise 
exposure, and that the claim should not be denied merely because 
hearing loss at the time of the Veteran's separation from service 
was not found.   See the May 2007 Statement of Accredited 
Representative, page 6.  
The Veteran's representative correctly states that, under 
Hensley, hearing loss within normal limits at the time of 
separation does not preclude an award of service connection.  
Indeed, under Hensley, a claimant may establish direct service 
connection for a hearing disability initially manifest several 
years after separation from service on the basis of evidence 
showing that the current hearing loss disability is causally 
related to injury or disease suffered in service.  Crucially 
however, the Court in Hensley in no way held that service 
connection must be granted in the event of in-service noise 
exposure and a current hearing loss disability.  Rather, the 
Court has clearly indicated that, a medical opinion must be 
obtained in those circumstances.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

In that regard, the VA obtained a medical nexus opinions from the 
March 2006 VA examiner, the findings of whom are consistent with 
the remainder of the evidence of record, or more accurately, the 
lack thereof.  The Veteran in fact had no hearing complaints in 
service.  Moreover, the VA examiner based his professional 
opinion on the record as a whole [not just the Veteran's negative 
separation examination report], to include the Veteran's service 
treatment records, his own medical expertise of the initial signs 
of hearing loss following acoustic trauma to the ears, and the 
lack of objective evidence of any hearing problems for decades 
following the Veteran's service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].

The Veteran has submitted no medical evidence contrary to the 
medical opinion of the March 2006 VA examiner.  The Veteran has 
had ample opportunity to secure medical evidence in his favor and 
submit the same to VA.  He has not done so.    See 38 U.S.C.A. § 
5107(a) (West 2002) [it is a claimant's responsibility to support 
a claim for VA benefits].

As with tinnitus, the Veteran similarly argues that he has 
experienced hearing loss disability continually since his return 
from Vietnam.  See the March 2006 VA examiner's report, page 1.  
However, unlike tinnitus, which is wholly subjective in nature, 
sensorineural hearing loss disability can in fact be identified 
and measured through objective medical testing.  In this regard, 
the Veteran's subjective assertions of continuity, though 
competent, are outweighed by the objective medical evidence of 
record that specifically contradicts the Veteran's assertions of 
continuity, and demonstrates that the Veteran did not have 
sensorineural hearing loss disability upon his separation from 
service.  Indeed, the Veteran's assertions of continuity are 
contradicted by his contemporaneous service records, which 
pertinently include a "normal" evaluation of the Veteran's ears 
upon separation from service, and audiometric findings that 
support that evaluation.

Moreover, there is no indication of any hearing loss 
symptomatology elsewhere in the Veteran's service treatment 
records, or at any time for decades following service.   Indeed, 
it was not until 2005 [approximately thirty-four years following 
the Veteran's separation from service] when the Veteran first 
reported hearing loss to the VA in association with his claim for 
benefits.  See the Veteran's August 2005 Application for 
Compensation and/or Pension.  

The Board is aware of the holding in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.

However, Buchanan also states that, as the finder of fact, the 
Board is permitted to determine whether lay evidence is credible 
"in and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Id. at 1337.  The Board may also "weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record."  Id.  

In this case there is contemporaneous evidence of record that 
specifically contradicts the Veteran's assertion that he has had 
continuous problems with his hearing during and since his active 
duty service.  The Board places greater weight of probative value 
on the Veteran's normal audiological test administered upon 
separation from service 34 years ago than it does on the 
Veteran's recent statements to VA in connection with his claim 
for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].  

Moreover, the Veteran's absence of hearing loss complaints [both 
in-service and for over three decades after his separation] also 
weighs against the Veteran's assertions of continuity.  See 
Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].

Finally, as was discussed above, there is no objective evidence 
of record indicating that the Veteran's current sensorineural 
hearing loss disability is as likely as not related to his 
military service.  Rather the March 2006 VA examiner pertinently 
opined to the contrary.  Thus, supporting medical evidence of 
continuity is also lacking in this case.  

For the reasons identified above [i.e. the Veteran's 
contemporaneous treatment reports identifying normal hearing upon 
separation, the absence of complaint or treatment for any hearing 
problems for over thirty-four years following service, the March 
2006 negative nexus opinion based on a review of the record and 
supported by clinical rationale, and the Veteran's potential 
bias], the Board finds that the Veteran's lay testimony lacks 
probative value when considered in relation to all of the 
evidence of record as a whole.  

Continuity of symptomatology since service is therefore not 
demonstrated.
Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service-connection claim for 
hearing loss disability fails on this basis alone.


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss disability is denied.


REMAND

As to the Veteran's claim for a higher initial evaluation for his 
service-connected PTSD, his most recent VA mental examination 
occurred in March 2006.  Subsequently, on his May 2007 
substantive appeal, the Veteran specifically asserted that his 
PTSD had worsened in severity since that examination, noting that 
he has a bad attitude, can't get along with this wife, sleeps 
with a gun, drinks more, and doesn't want to deal with people at 
all.  See the Veteran's May 2007 VA Form 9.    The Veteran 
submitted some additional medical evidence in support of his 
claim.  

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the Court has held that where a veteran claims that 
a disability is worse than when originally rated and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In this case, the Veteran is certainly competent to testify as to 
his perceived increase in paranoia, irritability, and isolation 
since 2006.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, the Board believes that a remand for another medical 
examination to assess the current severity of the Veteran's PTSD 
is necessary to adequately decide this claim.  See 38 U.S.C.A. 
§ 5103A (d) [the VCAA requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim]; McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green 
v. Derwinski, 1 Vet. App. 121 (1991) [holding that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the records of 
prior examinations and treatment]. 

Moreover, given the Veteran's statements regarding his receipt of 
ongoing treatment for his service connected PTSD [see the 
Veteran's November 2006 Notice of Disagreement], any 
contemporaneous treatment records, to include any VA treatment 
records dated later than April 2007, that have not as yet been 
associated with the record should be obtained and associated with 
the claims files while the appeal is in remand status.  See 
38 U.S.C.A. § 5103A (b). 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for 
his PTSD.  The VBA should take 
appropriate steps to secure copies of 
any such treatment reports identified 
by the Veteran which are not already in 
the record on appeal, to include any VA 
treatment records dated more recently 
than April 2007.  Efforts to obtain 
these records should also be 
memorialized in the Veteran's VA claims 
folder.  

2.	Then, the RO or the AMC should arrange 
for the Veteran to be scheduled for a 
VA examination by a psychiatrist or 
psychologist. The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The examiner should identify and 
describe all current manifestations of 
the Veteran's PTSD present during the 
period of this claim.  that the 
examiner believes are etiologically 
related to the Veteran's active service 
or PTSD.

The examiner should also provide an 
opinion concerning the current degree 
of social and industrial impairment 
resulting from the PTSD.  In addition, 
the examiner should comment on the 
impact that the Veteran's PTSD has on 
his ability to obtain and maintain 
gainful employement as well as provide 
a GAF score with an explanation of the 
significance of the score assigned for 
the Veteran's PTSD.

The rationale for all opinions 
expressed should also be provided.

3.	Following the completion of the 
foregoing, and after undertaking any 
other development it deems necessary, 
the VBA should review the Veteran's 
entire record, and readjudicate the 
Veteran's initial rating claim.  If the 
claim is denied, the RO should provide 
the Veteran and his representative with 
a supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


